The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 are presented for examination
                                                                                                                                                                                                   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh (US Patent Application 20190278354) in the view of Tan (US Patent Application 20180240011).
As per claim 1, Alameh teaches a method of improving a machine learning model for use in context detection, the method comprising [fig. 7, method show of figure 7 with multiple steps from 701 to 710]:
receiving, at one or more processors of a mobile device, a first measurement x
from a first input sensing modality group of the mobile device, wherein the first input
sensing modality group includes a low-power sensing source [0032, 0037, 0107, as shown in figure 4 devices include low power sensors which provide sensor data an consumes less power.  Those sensors include proximity sensor motion sensor and so forth].
receiving, at one or more processors of the mobile device, a second measurement
z from a second input sensing modality group of the mobile device, wherein the second
input sensing modality group includes a high-power sensing source [0032, 0037, 0107, as shown in figure 4 devices include high power sensors which provide sensor data an consumes more power than the low power sensors.  Those high-power sensors include touch sensor temperature sensor and so forth].
Alameh does not teach determining, at the one or more processors of the mobile device, a label y based on the second measurement z, wherein the label y represents a predicted user context having an associated probability of error distribution IT; and
updating a machine learning model using the label y and the first measurement x,
wherein the one or more processors are configured to continuously predict user context
using the updated machine learning model.
However, Tan teaches determining, at the one or more processors of the mobile device, a label y based on the second measurement z, wherein the label y represents a predicted user context having an associated probability of error distribution ∏ [0037, 0041, 0053, fig. 4, 10, as pointed out and shown in figure 4 in multiple steps, the primary and data are received with data label, where the labels are processed based on probability distribution to reflect an error prediction].
updating a machine learning model using the label y and the first measurement x,
wherein the one or more processors are configured to continuously predict user context
using the updated machine learning model [0039, 0046, as pointed out the machine learning engine can be updated accordingly in relationship with the data labels in order to make prediction periodically].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh to include the method of Tan in order to use probability distribution error with the training model in order to make prediction for the context data.

As per claim 2, Alameh teaches the high-power sensing source is selected from a group consisting of: a high-resolution camera, a global positioning system (GPS), a cellular system, a Wi-Fi system, and a Bluetooth system [0111, as shown in figure 4 and explained in the selected paragraph the higher power sensor include imager 411 which is viewed as high resolution camera sensor].

As per claim 3, Alameh teaches the low-power sensing source is selected from a group consisting of: an accelerometer, a gyroscope, a magnetometer, a light sensor, a proximity sensor, a low-resolution camera, a microphone or an audio sensor, an electrocardiogram (ECG), a photoplethysmogram (PPG), a temperature sensor, a respiration sensor, a compass, and a barometer [0108, fig. 4 as shown in figure 4 and explained in the listed paragraph the low power sensor include proximity sensor 405].

As per claim 5, Alameh teaches the machine learning model is configured to provide a true statistical relationship p(x|y) between measurements received from the first input sensing modality group and an actual user context [0098, 0115, as pointed out data from the context can be use with actual data to make a determination].

As per claim 6, Alameh teaches calculating, at the one or more processors of the mobile device, a noise corrected estimator q(x|y=si), wherein the noise corrected estimator q(x|y=si) is based on an inverted probability of error distribution IT' and a plurality of stored training set members in a training set, the plurality of stored training set members comprising: (1) stored measurements obtained from the first input sensing modality group of the mobile device, and (ii) stored labels of predicted user contexts obtained from measurements from the second input sensing modality group of the mobile device [0046-0047, as pointed out for noise detection a threshold can be used for determination].
retraining the machine learning model based on the noise corrected estimator q(xly=si) [0042, 0131, the machine learning can be retrained accordingly].

As per claim 7, Alameh teaches the noise corrected estimator q(x|y=si) approximates closer to the true statistical relationship p(x|y) between measurements received from the first input sensing modality group and the actual user context with an increasing number of stored training set members in the training set [0046-0047, fig. 1, confidence level related to error].

As per claim 10, Alameh teaches predicting, via the one or more processors of the mobile device, a user context using the retrained machine learning model [0132, as pointed out retraining to make better prediction].

As per claim 11, Alameh teaches user context is selected from a group consisting of: a physical activity, a transportation mode, an acoustic environment, a mood, and a health [0132-0133, retrain from sensor data].

As per claim 12, Alameh teaches storing the first measurement x and the label ¥ locally on the mobile device as a training set member in a training set, wherein updating the machine learning model is performed locally on the mobile device [0035, context data can be labeled].

As per claim 13, Alameh teaches updating the machine learning model occurs without user annotation [0105, the machine learning engine can perform updating context].

As per claim 14, Alameh teaches adapting the machine learning model to be personal to a user associated with the mobile device [0034, mobile device as shown in figure 1].

As per claims 8-9, and 15-18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8-9 and 150-18 are also rejected as being unpatentable over Alameh in view of Tan for the same reasons set forth in the rejected claims above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh (US Patent Application 20190278354) in the view of Tan (US Patent Application 20180240011) and in the view of Madar (US Patent Application 20200278730).
As per claim 4, Alameh and Tan not teach determining the label y based on the second measurement z is determined using an independently trained inference model or classifier, wherein the independently trained inference model or classifier is a deterministic algorithm for measurements obtained from the second input sensing modality group.
However, Madar teaches determining the label y based on the second measurement z is determined using an independently trained inference model or classifier, wherein the independently trained inference model or classifier is a deterministic algorithm for measurements obtained from the second input sensing modality group [0023-0024, 0042, as pointed out the machine learning perform inference pass of the sensor data for better accuracy].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh and Tan to include the method of Madar to use inference pass with the sensor data in order to make better accuracy.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veijalainen (US 20220021469) teaches radio-network self-optimization based on data from radio and spatiotemporal sensors.
Huang (US 20200133373) teaches method and system for device activation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187